Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to a request for continued examination filed 3/3/22.
Claims 1 and 3-13 are pending.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
More specifically, Ye and newly cited Parthiban teach determining operation of a newly installed update is unconfirmed having a number of operations less than 1 (Ye par. [0049] “mark in storage of the vehicle ECU 104 that the inactive storage 202-B is to be restarted as the active storage 202-A”, Parthiban par. [0022] “reads the replacement image 146 form the primary storage device 132”, par. [0024] “reset the boot-failure counter to a default value (e.g., 0)”), increasing the number of operations by 1, and changing the operation to confirmed (Ye par. [0049] “If the reboot is successful … confirm the new active storage”, Parthiban par. [0022] “If the booting is successful … replaces the backup image 144 … with the replacement image 146, knowing that the replacement image 146 is a working, functional copy”, par. [0023] “increment a boot-failure counter that is used to record the number of times the booting process has been initiated”).  

Claim Objections
Claim 1 objected to because of the following informalities:  
Claim 1 recites: “the number of operations in the confirmed operation are increased by 1”. It is believed this would be better written as “the number of operations of the confirmed operation are increased by 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,657,886 to Chen et al. (Chen) in view of US 2017/0060559 to Ye et al. (Ye) in view of US 2017/0322816 to Parthiban et al. (Parthiban) in view of US 8,683,457 to Hughes et al. (Hughes).

Claim 1: Chen discloses an information processing device, comprising: 
a storage unit; and a processing unit (e.g. fig. 1, NV Memory 123, Controller 122), 
wherein the storage unit stores a program storage region which stores a program which contains a function and a jump table storage region which stores a jump table which defines calling of the function by the program (col. 9, line 62-col. 10, line 5 “functions funcC 517, funcB 515 and funcA 513 …  jump table 511”, col. 10, lines 3-5 “jump tables 511, 521 may be fixed at predetermined location(s)”, note that here “predetermined location(s)” constitute the jump table storage region making the rest of the block layout 507/509 the claimed program storage region), and 
wherein the processing unit is configured to 
determine the function to be called with reference to the jump table when the program is executed (col. 9, line 62-col. 10, line 5 “function calls may be redirected through a jump table 511”), and 
when the program is updated with an accompanying change of the function (col. 9, line 62-col. 10, line 5 “updated functions funcC-new 527, funcB-new 525”), 
write a new function which is a function after the accompanying change to an empty region of the program storage region (col. 8, lines 4-6 “use a free block … to be written with updated content”), 
update the jump table (col. 8, lines 4-13 “create an updated block D 329 … updated block C 327”, Fig. 5, funcC()-new 527, funcB()-new 525) to call the new function by replacing an address of the function to be called with an address 

Chen does not disclose: 
when determining the function to be called, the processing unit determines if an operation of the function jump table is confirmed by searching for unconfirmed operations,
when the information processing device is energized for a first time, changing the unconfirmed operations to confirmed operations,
when an operation is not confirmed, the processing unit determines if a number of operations of a function jump table is greater than a predetermined number,
change a state of the function jump table to a normal state when the number of operations is greater than the predetermined number,
wherein unconfirmed operations are those with the number of operations being less than 1,
wherein the number of operations in the confirmed operations are increased by 1 each time the information processing device is energized.

Ye teaches:
when determining the function to be called, the processing unit determines if an operation is confirmed (par. [0049] “mark in storage of the 
when an operation is not confirmed, the processing unit determines if a number of operations of a function jump table is greater than a predetermined number (par. [0049] “If the reboot is successful … confirm the new active storage”, here the predetermined number is 1 but other values would appear to be obvious), 
change a state of the function jump table to a normal state when the number of operations is greater than the predetermined number (par. [0049] “If the reboot is successful … confirm the new active storage as being the active storage … the formerly-active memory to the new inactive storage”, note here there the “mark in storage” is no longer present indicating the reboot and subsequent confirmation is no longer required).

It would have been obvious at the time of filing to, when an operation is not confirmed, determine a number of operations of the jump table and change a state of the jump table to a normal state (e.g. Ye par. [0049] “confirm the new active storage as being the active storage”). Those of ordinary skill in the art would have been motivated to do so to allow the changes to be rolled back in case there is an issue (e.g. Ye par. [0018] “reboot back to the las-known-good install”).

Chen and Ye do not explicitly teach1:
wherein unconfirmed operations are those with a number of operations being less than 1, and
wherein the number of operations in the confirmed operation are increased by 1 each time the information processing device is energized. 

Parthiban teaches: 
wherein unconfirmed operations are those with a number of operations being less than 1 (par. [0024] “reset the boot-failure counter to a default value (e.g., 0)”, note that this would be the value when the “replacement image 146” is first received / loaded), and
wherein the number of operations in the confirmed operation are increased by 1 each time the information processing device is energized (par. [0023] “increment a … counter that is used to record the number of times the booting process has been initiated”). 

It would have been obvious at the time of filing to search for unconfirmed operations with a number of operations < 1 (Ye par. [0049] “mark in storage of the vehicle ECU 104 that the inactive storage 202-B is to be restarted as the active storage 202-A”, Parthiban par. [0022] “reads the replacement image 146 form the primary storage device 132”, par. [0024] “reset the boot-failure counter to a default value (e.g., 0)”), changing the unconfirmed operations to 

Chen, Ye and Parthiban do not teach wherein a plurality of function jump tables are determined to be in the normal state, and
wherein the processor selects one of the plurality of function jump tables with a latest accompanying change to update the jump table

Hughes teaches a storage region which stores a plurality of updates (col. 2, lines 30-33 “the non-volatile memory 4 may store multiple versions of the CP the new version and one or more older versions”) in a normal state (col. 2, lines 52-54 “verify the validity of the … corresponding CP”), and
wherein the processor selects one of the plurality of updates with a latest accompanying change to update the jump table (col. 2, lines 33-41 “evaluates the VIDs in the headers to determine which version of the CP is the newest version”).



Claim 3: Chen, Ye, Parthiban and Hughes teach the information processing device according to claim 1, 
wherein the jump table includes 
the function jump table which designates an address of a function to be called (Chen col. 10, lines 3-5 “jump tables 511, 521”, those of ordinary skill in the art would have understood these to provide a function address), and 
when the jump table is updated, 
write a second function jump table designating an address of the new function to the jump table storage region (Chen col. 9, line 62-col. 10, line 5 “new jump table 521”).

Chen does not explicitly disclose: 
the jump table information which indicates a function jump table to be used, and

when the jump table is updated, 
write a second function jump table while leaving a first function jump table designating the function before the change, and 
update the jump table information to change the function jump table to be used from the first function jump table to the second function jump table.

Ye teaches:
function information with indicates a function(s) to be used (par. [0035] “In a first state of the switch 206 … the active processor 204-a may be coupled to the active storage 202-A”, par. [0067] “mark in storage 202 … that the updated memory storage 202-B is to be restarted as the active memory storage 202-A”) and 
wherein a processing unit is configured to,
when the function is updated, 
write an updated function while leaving an unchanged function (par. [0055] “installs the software update 116 to inactive storage 202-B”);
update the function information to change the function to be used from the first function to the second function (par. [0037] “toggle the switch 206 to cause the inactive storage 202-B to become the new active storage 202-A”, par. [0067] “mark in storage 202 … that the updated memory storage 202-B is to be restarted as the active memory storage 202-A”).



Claim 4: Chen, Ye, Parthiban and Hughes teach the information processing device according to claim 3, 
wherein the jump table information indicates whether each function jump table is correctly written and valid (Ye par. [0043] “the status of the downloaded software update 116, e.g., whether the software update 116 was successfully verified using the public key 124 … successfully flashed to the inactive storage 202-B”, note it would have been obvious to perform the authorization locally as a means of simplifying the system and thus to store rather than communicate this information, see e.g. par. [0067] “mark in storage 202 … that the updated memory storage 202-B”), and
wherein the processing unit selects the function jump table to be used from the function jump tables which are determined as valid (Ye par. [0037] “toggle the switch 206 to cause the inactive storage 202-B to become the new active storage 202-A”, par. [0067] “mark in 

Claim 5: Chen, Ye, Parthiban and Hughes teach the information processing device according to claim 3, 
wherein the jump table information is information with which the latest function jump table can be determined (e.g. Ye par. [0043] “whether the software update 116 was of a strictly higher version”, note it would have been obvious to perform the authorization locally as a means of simplifying the system and thus to store rather than communicate this information, see e.g. par. [0067] “mark in storage 202 … that the updated memory storage 202-B”), and 
wherein the processing unit updates a latest state of the jump table information to the second function jump table when the function jump table to be used is changed from the first function jump table to the second function jump table (Ye par. [0067] “mark in storage 202 … that the updated memory storage 202-B is to be restarted as the active memory storage 202-A”).

Claim 6: Chen, Ye, Parthiban and Hughes teach the information processing device according to claim 5, 
wherein the jump table information includes a created date and time of the respective function jump table (Ye par. [0044] “a nonce 310 value … (e.g. … a time stamp …)”), and 


Claim 7: Chen, Ye, Parthiban and Hughes teach the information processing device according to claim 1, but Chen does not disclose wherein, when a predetermined defect occurs within a predetermined time after the jump table is updated to call the new function, the processing unit returns the jump table to a state before updating to call the function before change.

Ye teaches when a predetermined defect occurs within a predetermined time after an update, a processing unit returns the jump table to a state before updating (par. [0049] “If the reboot fails, the vehicle ECU 104 may again reboot back to the … previous active storage 202-1”).

It would have been obvious at the time of filing to, when a defect occurs with the update, return the jump table to a state before updating (Ye par. [0049] “If the reboot fails, … reboot back to the … previous active storage 202-1”, Chen col. 10, lines 3-5 “jump tables 511, 521”). Those of ordinary skill in the art would have been motivated to do so “to ensure security goals over the software process” (e.g. Ye par. [0071]).

Claim 8: Chen, Ye, Parthiban and Hughes teach the information processing device according to claim 1, including 


Chen, Ye, Parthiban and Hughes do not explicitly teach:
wherein the storage unit includes a large-capacity block which is a memory block of a predetermined capacity and 
a small-capacity block which is a memory block of a capacity smaller than the large-capacity block, and 
wherein the program storage region is defined in the large-capacity block, and the jump table storage region is defined in the small-capacity block.

It would have been obvious at the time of filing to assign the program storage region to a large-capacity block and the jump tables to a smaller-capacity block. Those of ordinary skill in the art would have been motivated to do so because, presumably, the program storage requires more storage capacity than a jump table(s). In other words, to code the jump table points will most likely be larger than the pointer pointing to it.

Claim 9: Chen, Ye, Parthiban and Hughes teach the information processing device according to claim 1, 
wherein the storage unit includes a plurality of memory blocks (e.g. Chen Fig. 3, block layout(s) 407, 409)), and 


Claim 10: Chen, Ye, Parthiban and Hughes teach the information processing device according to claim 1, 
wherein the storage unit includes a plurality of memory blocks (e.g. Chen Fig. 3, block layout(s) 407, 409)), and 
wherein, when the program is updated, the processing unit copies a function which is not changed to a first memory block which is different from the memory block where the function to be changed is stored, and writes the new function of the function to be changed to the second memory block (Chen col. 8, lines 6-13 “create an updated block D 329 … from an original block d 317 … the free block 319 may move to occupy original block 317”).

Claim 11: Chen, Ye, Parthiban and Hughes teach the information processing device according to claim 1, but Chen does not disclose:
wherein the information processing device is a vehicle control device which is mounted in a vehicle and controls the vehicle.


.

It would have been obvious at the time to perform updates to a vehicle control device (Ye par. [0037] “vehicle ECU 104”). Those of ordinary skill in the art would have been motivated to do so to provide updates to a vehicle control device (Chen col. 2, lines 62-67 “conduct efficient fault tolerant firmware updates”, Ye par. [0015] “securely and reliably authorized vehicle ECUs … software updates”).

Claim 12: Chen, Ye, Parthiban and Hughes teach the information processing device according to claim 1, but Chen does not disclose:
wherein the information processing device is a vehicle control device which is mounted in a vehicle and controls the vehicle, and 
wherein the processing unit updates the jump table when an engine of the vehicle is stopped.

Ye teaches a vehicle control device with is mounted in a vehicle and controls the vehicle (par. [0037] “vehicle ECU 104”), and
wherein the processing unit preforms an update when an engine of the vehicle is stopped (par. [0037] “The initialization event may include … vehicle key-off”).



Claim 13: Chen, Ye, Parthiban and Hughes teach the information processing device according to claim 1, wherein when the program storage region includes at least the function (e.g. Chen col. 9, line 62-col. 10, line 5 “funcC”), the new function (Chen col. 9, line 62-col. 10, line 5 “funcC-new”), an old function (Hughes col. 2, lines 30-33 “one or more older versions”) and a different function (Chen col. 9, line 62-col. 10, line 5 “funcA”), the processor copies the function, the new function and the different function (Chen col. 10, lines 37-45 “projects the updated block layout 309 onto the address space … as memory layout 341”), and rewrites the function jump table to select a different program storage region (Chen col. 9, line 62-col. 10, line 5 “update operation to a new jump table 521”), and 
the processor deletes all data from the program storage region (Hughes col. 4, lines 25-31 the first version … can be safely erased (step 70)”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON D MITCHELL whose telephone number is (571)272-3728. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lewis Bullock can be reached on (571)272-3759. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON D MITCHELL/Primary Examiner, Art Unit 2199                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It could at least be argued that the claims do not requires an explicit counter. However, in the interest of furthering prosecution the claim (e.g. “the number of operations ... are increased by 1”) is being treated as directed to maintaining a counter value representing the number of operations.